Citation Nr: 1544387	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to in-service exposure to Agent Orange.

2.  Entitlement to service connection for residuals of lung cancer, to include as secondary to in-service exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for ischemic heart disease and residuals of lung cancer is warranted on a presumptive basis, based upon exposure to Agent Orange during active duty service.  In various statements and during his testimony before a RO Decision Review Officer (DRO), the Veteran reported that he served in Danang, Vietnam while on temporary duty status.  He explained that, while he was stationed at Clark Air Base in the Philippines, he was sent to Danang, Vietnam for several months on temporary duty status.  The Veteran's service personnel records show that he was stationed at Clark Air Base in the Philippines from January 1966 to December 1967.  They also show two periods of temporary duty, including one period from April 16, 1966 to June 21, 1966, and a second beginning on July 28, 1967 (the service personnel records do not state an end date for that period of temporary duty).  During his DRO hearing, the Veteran testified that he was stationed in Danang, Vietnam during the first period of temporary duty.

The Veteran's service personnel records do not state the location of service during his temporary duty periods, and do not otherwise confirm that he served in the Republic of Vietnam.  The National Personnel Records Center (NPRC) was unable to locate conclusive proof of in-country service.  

The Board believes that additional development should be undertaken to determine the likelihood that the Veteran stepped foot in Vietnam, as he contends.  In that regard, the RO should obtain the Veteran's unit records from the period of January 1966 through December 1967.  The service personnel records indicate that the Veteran was assigned to 6200 A&EMS at Clark Air Base, Philippines, from December 12, 1965 to December 11, 1966, and to the 405th Armt. and Electrical Maintenance Squadron at Clark Air Base, Philippines, from December 12, 1966 to December 1, 1967.  Additionally, the RO should contact the Department of the Air Force, the Joint Services Records and Research Center, the Air Force Historical Research Agency, and any other appropriate entity to locate all relevant unit histories, personnel records, and temporary duty assignment records for the time period of January 1966 to December 1967.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Air Force, the Joint Services Records and Research Center, the National Personnel Records Center, the Air Force Historical Research Agency, and/or any other appropriate entity or location, and request copies of all relevant unit histories, personnel records, and temporary duty assignment records for the period from January 1966 to December 1967, to specifically include all temporary duty assignment records, to determine:

Whether the Veteran, or any other member of the Veteran's unit, set foot within the Republic of Vietnam during the Veteran's active duty service from January 1966 to December 1967, while stationed at the Clark Air Base in the Philippines.  This includes whether the Veteran or any member of his unit was assigned to Danang, Vietnam on temporary duty.

The request should identify the units to which the Veteran was assigned during the relevant period: namely, 6200 A&EMS at Clark Air Base, Philippines, from December 12, 1965 to December 11, 1966, and the 405th Armt. and Electrical Maintenance Squadron at Clark Air Base, Philippines, from December 12, 1966 to December 1, 1967.  

All written and electronic material produced by the requested search and documents(s) generated to request the search should be incorporated into the record.  If a negative response is received from any of the responding agencies, the RO should ask the agency to advise VA if another agency may have such records.  Follow-up action on any such information should be undertaken.

2.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




